— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Incorporated Village of Lake Grove, dated May 7, 1986, denying the petitioner’s application for a front-yard setback variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered November 6, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The denial of the petitioner’s application for a front-yard setback variance was neither arbitrary and capricious nor an abuse of discretion (cf., Human Dev. Servs. v Zoning Bd. of Appeals, 67 NY2d 702). The petitioner failed to establish that strict compliance with the zoning ordinance would result in practical difficulties (see, Human Dev. Servs. v Zoning Bd. of Appeals, supra). We note that even if the petitioner had proven practical difficulties, the respondents met their burden of going forward with evidence, which was not refuted, that the denial of the variance application was reasonably related to a legitimate public purpose (see, Human Dev. Servs. v Zoning Bd. of Appeals, supra). Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.